                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8                                 UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10   BANK OF AMERICA, N.A.,                                 Case No.:      2:16-cv-02252-RFB-PAL
                                                            11
                                                                             Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 v.                                                     STIPULATION  AND    ORDER   TO
                      LAS VEGAS, NEVADA 89134




                                                            13                                                          CONSOLIDATE REPLIES AND EXTEND
                                                                 HOLLYWOOD       HIGHLANDS      EAST
AKERMAN LLP




                                                                                                                        DEADLINE    TO   FILE    REPLY
                                                            14   LANDSCAPE              MAINTENANCE                     SUPPORTING     MOTION      FOR
                                                                 ASSOCIATION, INC.; SATICOY BAY LLC                     SUMMARY JUDGMENT
                                                            15   SERIES 6526 ASTORVILLE; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            16

                                                            17               Defendants.

                                                            18          Plaintiff, Bank of America, N.A. (BANA), defendant Hollywood highlands East Landscape
                                                            19   Maintenance Association, Inc. (Hollywood) and defendant Saticoy Bay LLC Series 6526 Astorville
                                                            20   (Saticoy) hereby stipulate and agree as follows accordance with LR6-1 and LR 26-4:
                                                            21          1.       On January 18, 2018, BANA filed a motion for partial summary judgment (ECF No.
                                                            22   60).
                                                            23          2.       On February 1, 2019, this court approved of the parties stipulation to reset dispositive
                                                            24   motion deadlines pursuant to the parties attempt to settle this matter (ECF No. 62).
                                                            25          3.       On March 6, 2019, Hollywood filed its opposition to BANA's motion for partial
                                                            26   summary judgment (ECF No. 66).
                                                            27          4.       On March 6, 2019, Saticoy filed its opposition to BANA's motion for partial
                                                            28   summary judgment (ECF No. 68).


                                                                                                               48269033;1
                                                             1          5.       BANA's reply supporting its motion for summary judgment is due March 13, 2019.

                                                             2   (ECF No. 62).

                                                             3          6.       The parties stipulate that BANA will file a consolidated reply to include a response to

                                                             4   Saticoy and Hollywood's opposition to BANA's motion for partial summary judgment.

                                                             5          7.       The parties stipulate BANA shall file its consolidated reply by March 27, 2019. Any

                                                             6   other replies in support of summary judgment are also due March 27, 2019.

                                                             7          8.       This is the first request for an extension of time on BANA's reply deadline.

                                                             8   ///
                                                             9   ///

                                                            10   ///

                                                            11   ///
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   ///
                      LAS VEGAS, NEVADA 89134




                                                            13   ///
AKERMAN LLP




                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///



                                                                                                              48269033;1
                                                             1          9.     The parties agree this extension is not intended to cause delay or prejudice, but to

                                                             2   accommodate counsel's schedule and to preserve counsel and judicial resources by consolidating the

                                                             3   response and reply.

                                                             4

                                                             5    DATED March 13, 2019
                                                             6    AKERMAN LLP                                      LAW OFFICE OF MICHAEL F. BOHN
                                                             7    /s/ Tenesa S. Powell                             /s/ Adam R. Trippiedi
                                                                  MELANIE D. MORGAN, ESQ.                          MICHAEL F. BOHN, ESQ.
                                                             8    Nevada Bar No. 8215                              Nevada Bar No. 1641
                                                             9    TENESA S. POWELL, ESQ.                           ADAM R. TRIPPIEDI, ESQ.
                                                                  Nevada Bar No. 12488                             Nevada Bar No. 12294
                                                            10    1635 Village Center Circle, Ste. 200             2260 Corporate Circle, Suite 480
                                                                  Las Vegas, Nevada 89134                          Henderson, NV 89074
                                                            11                                                     Attorneys for Saticoy Bay LLC Series 6526
                                                                                                                   Astorville
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  LIPSON, NEILSON, COLE, SELTZER &
                                                                  GARIN, P.C.
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14    /s/ Amber M. Williams
                                                                  KALEB D. ANDERSON, ESQ.
                                                            15    Nevada Bar No. 7582
                                                                  AMBER M. WILLIAMS, ESQ.
                                                            16    Nevada Bar No. 12301
                                                                  9900 Covington Cross Drive, Suite 120
                                                            17    Las Vegas, Nevada 89144
                                                                  Attorneys for Hollywood Highlands East
                                                            18    Landscape Maintenance Association, Inc.
                                                                                                                   ORDER
                                                            19

                                                            20
                                                                        IT IS SO ORDERED:
                                                            21
                                                                                                            ________________________________
                                                            22                                              RICHARD F. BOULWARE, II
                                                                                                            UNITED
                                                                                                            UNITEDSTATES
                                                                                                                    STATESDISTRICT JUDGE
                                                                                                                            DISTRICT JUDGE
                                                            23
                                                                                                            Case No.:2:16-cv-02252-RFB-PAL
                                                            24                                              DATED this 14th day of March, 2019.
                                                                                                            Dated:
                                                            25

                                                            26

                                                            27

                                                            28



                                                                                                            48269033;1
